Citation Nr: 1629434	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for blood clots, claimed as s secondary to endometriosis and/or endocervicitis.

2.  Entitlement to an increased (compensable) rating for acne and dermatitis with a history of tinea corpus/tinea cruris.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to May 1997. 

This appeal to the Board of Veterans' Appeals (Board) arose from April 2010 and September 2011 rating decisions.

In April 2010, the RO continued a noncompensable rating for acne and dermatitis with a history of tinea corpus/tinea cruris.  The Veteran filed a notice of disagreement in March 2011.  A statement of the case  (SOC) was issued in December 2011 and the Veteran perfected the appeal with the filing of a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012. 

In September 2011, the RO determined that new and material evidence to reopen a service connection claim for endometriosis had not been received, and denied service connection for hysterectomy with left salpingectomy, to include residual pelvic symptoms on the  right and left sides, gastritis, and blood clots, each claimed as secondary to endometriosis and/or endocervicitis.  The Veteran filed an NOD in  October 2012.  An SOC was issue d in November 2013 and the Veteran perfected the appeal with the filing of a substantive appeal(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014. 

In the September 2011 rating action, a service connection claim for hypertension was also denied, based on a failure to present new and material evidence.  However, this claim was granted on the merits in a rating action of November 2013.  Such action resolved that claim to reopen and the underlying claim for service connection, on the merits. 

In May 2013, the Veteran presented testimony relating to the increased rating claim, 
only, during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran indicated that she did not want another Board hearing to address the service connection issues.

In November 2014 . the Board remanded the claims on appeal  to the agency of original jurisdiction (AOJ) for additional development.  

On remand, in an August 2015 rating action, the AOJ award service connection for endometriosis with chronic pelvic pain, status post hysterectomy and left salpingectomy; hysterectomy with left salpingectomy; and gastroesophageal reflux disease/gastritis.  As this action resolved the appeal as to these matters, they are no longer before the Board. 

The Veteran's paper claims file has been converted into paperless, electronic files stored in the  Veterans Benefits Management System (VBMS) and Virtual VA  claims processing systems.  All records in such files have been reviewed.   

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted,  even though such will, regrettably, further delay an appellate decision on these matters.

Pertinent to both claims on appeal, in December 2015, the AOJ submitted a request to the National Personnel Records Center (NPRC) in St. Louis, Missouri, asking for pertinent service records for the Veteran dated from 2004 to 2007.  In correspondence dated in March 2016, the NPRC responded by indicating that they had discontinued honoring requests received directly from VA Regional Offices and Medical Centers; and that all VA requests for military personnel and medical information/records should be initiated through the Personnel Information Exchange System (PIES).  It does not appear that subsequent efforts to obtain the identified records were thereafter undertaken.  As such, this matter must be remanded for the identified records to be obtained in the manner described by the NPRC.  VA has a duty to request all available and relevant records from federal agencies.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, specifically as regards the claim for an increased disability rating for service-connected acne and dermatitis with a history of tinea corpus/tinea cruris, in a June 2016 Written Brief Presentation, the Veteran's representative asserted that during the most recent VA skin examination in February 2015, the VA examiner failed to determine the severity of her acne and dermatitis during an episodic flare-up.  As such information would be helpful in resolving the claim for higher rating, the Board finds that the Veteran must be scheduled for another examination, preferably during a period of recurrence, so as to assess the precise nature and severity of her service-connected acne and dermatitis with a history of tinea corpus/tinea cruris.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (when a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increased rating.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent medical facility.

Prior to arranging for further examination of the Veteran, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records-to include records of VA evaluation and/or treatment.. 

The AOJ should also give the Veteran the opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159  (2015). However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent service records for the Veteran dated from 2004 to 2007 to be initiated through the Personnel Information Exchange System (PIES).  Current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities should be followed.  All records and responses received must be associated with the claims file.  

2.  Undertake appropriate action to obtain all outstanding records of VA evaluation and/or treatment of the Veteran, following the procedures set forth is 38 C.F.R. § 3.159  as regards obtaining records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159 . All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician, to obtain information to assess the severity of her service-connected acne and dermatitis with a history of tinea corpus/tinea cruris.  To the extent possible, the examination should be conducted during an active stage of the disability.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Pertinent to the service-connected skin disability, the examiner must make specific clinical finding, as follows:  

 (a) the percentage of the entire body that is affected; 

 (b) the percentage of the exposed areas of the body that is affected; and 

 (c) whether treatment of the disability requires treatment by systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the annual duration in weeks that is required. 

The examiner is also advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to her by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each remaining claim on appeal.

lf the Veteran fails, without good cause, to report to the examination scheduled in connection with the increased rating claim, in adjudicating that claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s)  since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC  that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




